67 F.3d 298
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff--Appellee,v.Ronald E. REED, Jr., Defendant--Appellant.
No. 95-6062.
United States Court of Appeals, Fourth Circuit.
Sept. 12, 1995.

Ronald E. Reed, Jr., appellant pro se.
Andrew George Warrens Norman, Asst. U.S. Atty., Baltimore, MD, for appellee.
Before WIDENER, HALL, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's orders denying relief on his motion filed pursuant to 28 U.S.C. Sec. 2255 (1988), and denying his motion for relief from judgment filed pursuant to Fed.R.Civ.P. 60(b)(3), (6).*  We have reviewed the record and the district court's opinions and find no reversible error or abuse of discretion.  Accordingly, we affirm on the reasoning of the district court.  United States v. Reed, Nos.  CR-89-235-HAR;  CA-94-700-HAR (D. Md. Oct. 3, 1994;  Dec. 5, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Because Appellant served the motion for relief from judgment within ten days of the entry of the court's judgment denying Appellant's Sec. 2255 action, and called into question the correctness of the judgment, it should have been construed as a motion under Fed.R.Civ.P. 59(e).  See Dove v. CODESCO, 569 F.2d 807, 809 (4th Cir.1978)